Citation Nr: 0814432	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  91-50 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1977 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a 30 percent disability 
rating for the veteran's service-connected generalized 
anxiety disorder.  

The veteran testified in July 1998 before a Veterans Law 
Judge who retired from the Board.  A transcript of that 
hearing is of record.  In a July 2004 letter, the Board gave 
the veteran the option to attend a hearing before a current 
Veterans Law Judge.  In the same month, the veteran responded 
that he waived his right to another hearing and wished the 
Board to proceed with his claim. 

This case was remanded by the Board for additional 
development in September 1992, November 1998 and August 2004.  
In a November 2006 decision, the Board denied a disability 
rating in excess of 30 percent for the veteran's generalized 
anxiety disorder.  The veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2007 Order, which granted a November 
2007 Joint Motion to Remand (Joint Remand), the Court vacated 
the Board's decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.    Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

The Court, in its November 2007 Order, granted the Joint 
Remand vacating the Board's November 2006 decision due to 
deficiencies in the examination provided to the veteran for 
evaluating the current state of his service-connected 
generalized anxiety disorder.  

In August 2004, the Board remanded this case in order to 
afford the veteran an examination to ascertain the current 
status of his service-connected generalized anxiety disorder.  
The remand directed that the examiner should take into 
account the findings of unemployability and differing 
diagnoses of paranoid schizophrenia and post-traumatic stress 
disorder (PTSD) that were not in the file at the time of the 
previous examination in May 2002.  As such, the Board 
directed the RO to afford the veteran a current examination, 
to include appropriate clinical testing and review of the 
claims file, in order to determine the nature and extent of 
the veteran's service-connected psychiatric disability, in 
totality.   

Instruction paragraph 4 of the Board's August 2004 Remand 
directed the AOJ to provide an examination in order for the 
examiner to opine whether any diagnosed psychiatric pathology 
(to include schizophrenia and PTSD) was part and parcel of 
the service-connected anxiety disorder and, if the veteran is 
found to be unemployable, whether his unemployability is due 
to the service-connected anxiety reaction. 

The veteran was afforded a psychiatric examination in March 
2006.  However, the examiner did not address the August 2004 
Remand instructions regarding whether any other diagnosed 
psychiatric disorder was intertwined with his service-
connected anxiety disorder and whether the veteran was 
unemployable due to his service-connected anxiety disorder.  
Therefore, this case must be remanded for compliance with the 
Board's August 2004 remand.  Stegall v. West, 11 Vet. App. 
268 (1998).    

On remand, the veteran should be afforded another psychiatric 
examination in order to determine the nature and severity of 
the veteran's service-connected generalized anxiety disorder, 
whether he has any other psychiatric disorders that are part 
and parcel of his service-connected generalized anxiety 
disorder, and whether he is unemployable due to his service-
connected generalized anxiety disorder.  The Board notes that 
the Court has held that when a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

In addition, the Court, in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  Accordingly, consideration should be 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found, for the relevant appeals period. 



Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice pursuant to the decision reached 
in Vazquez-Flores, supra, that explains 
(1) that he can submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (2) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (3) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  After completion of 1 above, the AOJ 
should schedule the veteran for a 
psychiatric examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected generalized anxiety disorder.  
The claims file, the old and new criteria 
for mental disorders that have been in 
effect during the pendency of the appeal, 
this remand and the Joint Remand must be 
made available to the examiner for review 
of the pertinent evidence in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for accurate assessments. 

The examiner is to assess the nature and 
severity of the veteran's service-
connected generalized anxiety disorder in 
accordance with the latest AMIE worksheet 
for rating psychiatric disorders.  The 
examiner should be provided with copies 
of the old and new rating criteria for 
psychiatric disorders to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected psychiatric disability.  

In addition, the examiner should offer an 
opinion as to (1) the current diagnosis 
of the appellant's psychiatric condition, 
(2) whether it is at least as likely as 
not (50 percent or more probability) that 
any diagnosed psychiatric pathology (to 
include schizophrenia and PTSD) is part 
and parcel of the service-connected 
anxiety disorder, (3) if the veteran is 
unemployable, and (4) whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
unemployability is due to the service-
connected generalized anxiety reaction.  
If the examiner cannot separate any 
psychiatric disability manifested from 
the service-connected anxiety reaction, 
the examiner should so state. 
The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, taking into consideration the 
holdings in Mittleider v. West, 11 Vet. 
App. 181 (1998) and in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and the old and 
new criteria for mental disorders as the 
regulation dealing with mental disorders 
changed during the pendency of the 
appeal, see 61 Fed. Reg. 52695-52702 
(October 8, 1996), effective November 7, 
1996, (codified at 38 C.F.R. §§ 4.16, 
4.125-4.132).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



